DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
Applicant argues that Itoh does not teach or suggest the “partially filling a container with particulate ferrous material”, Examiner respectfully disagrees.  Itoh teaches in fig. 2 elastomer layer is added with the magnetically attractable powder (powder attractable to mag net, for example, ferrite powder) [0053]) shown to fill a container 9. Since the ferrite powder is a part of the elastomer layer this reads on the limitation of “partially filling a container with a particulate ferrous material”.
Applicant further argues that Itoh does not teach or suggest “a surface of the or each article is buried below a surface of the particulate ferrous material, positioning a tension member over or about the articles”, Examiner respectfully disagrees. Since Itoh teaches the amount of the ferrite powder is preferably 40% to 80% by the weight based on the elastomer and the article is shown as being embedded in elastomer layer in fig. 1, it is implicit that the fastening member 6 is embedded to the depth of engaging elements 2 in the ferrite powder of the elastomer layer thereby reading on the limitation.
Itoh teaches the anchoring member may be formed by attaching cloth such as woven fabric, knitted fabric and nonwoven fabric to the back surface of the substrate. The anchoring .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2011/0030176).
Regarding claim 1, 10-11 and 13, Itoh teaches a method of manufacturing a moulded product comprising at least one article set into a polymeric layer (method of a molded article of foamed resin having the fastening member attached on its surface [0001]), the method comprising:
Itoh further teaches in fig. 2 elastomer layer 4: added with the magnetically attractable powder (powder attractable to mag net, for example, ferrite powder) [0053]) added with magnetically attractable powder filling a container 9 therefore reading on the limitation of “partially filling a container with a particulate ferrous material”,
placing the at least one article (mold-in fastening member 6) in the container 9.
Regarding the limitation “so that at least a portion of the or each article is embedded in the particulate ferrous material to a predetermined depth so that a surface of the or each article is buried below a surface of the particulate ferrous material,”, Since the amount of the ferrite powder is preferably 40% to 80% by the weight based on the elastomer and the article is shown as being embedded in elastomer layer, it is implicit that the fastening member 6 is embedded to the depth of engaging elements 2 in the ferrite powder of the elastomer layer thereby reading on the limitation.
introducing a polymeric material into the container to form the moulded product, and removing the moulded product from the container (after injecting the liquid molding resin into the mold, the resin is allowed to harden and the molded article is released from the mold 
Itoh teaches the anchoring member may be formed by attaching cloth such as woven fabric, knitted fabric and nonwoven fabric to the back surface of the substrate. The anchoring member and anchoring elements are embedded in the molded article of foamed resin to prevent the fastening member from being separated from the molded article of foamed resin [0040] which is equivalent to the claimed adhering the tension member to the article, wherein the tension member comprises a plurality of cables and/or a mesh and the mesh comprises at least one fixing bracket is spaced so as to fit in respective spaces between the decorative elements, but is silent to the particular configuration of the tension members. However it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 2-3, Itoh teaches introducing the polymeric material into the container comprises placing the container into a mould tool (engaging elements 2: [0061]).
Regarding claim 4, Itoh teaches laying the at least one article in a desired pattern or position on a template prior to placing the at least one article in the container [0040].
Regarding claim 5, Itoh teaches locating or activating a magnetic source adjacent to the container or the mould to embed the decorative elements into the particulate ferrous material [0062].
Regarding claim 7
Rejecting claim 12 and 15, Itoh teaches heating the at least one article prior to introducing the polymeric material into the container and introducing the polymeric material into the container by injecting polymeric material into the container [0055] [0062].
Regarding claim 14, Itoh teaches locating or activating the magnetic source comprises activating an electromagnet (magnet 10).
Regarding claim 8, Itoh is silent to the spacing material comprises one or more of glass fibres, glass flake, chopped roving, mica, quartz, calcium carbonate, silica sand, sand or aluminum oxide. However Itoh discloses the main structure of the fastening member was white due to titanium oxide [0066] and titanium oxide and aluminum oxide are obvious variant of each other.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have included aluminum oxide with invention of Itoh because it has been held that a simple substitution of one known element for another to obtain predictable results is prima facie case of obviousness See MPEP § 2143I (B).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2011/0030176) as applied to claim 1 above, and further in view of Appleby (US 20130338267).
Regarding claim 6, Itoh is silent to vibrating the container prior to introducing the polymeric material. Appleby discloses a method for manufacturing castings wherein in various techniques can be used for injecting or filling cavity molds with casting materials, including injection molding, centrifugal casting, and/or vibration filling [0307] thereby establishing that to vibrate the container prior to fix the article in the desired location is known in the art. Therefore it would have been obvious to one of ordinary skill of the art before the effective . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748